

AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made as of
the 16th day of March, 2016, by and between THE MAINE WATER COMPANY, a Maine
business corporation (“Seller”), and COASTAL MOUNTAINS LAND TRUST, a Maine
nonprofit corporation (“Buyer”).
WHEREAS, Seller and Buyer entered into a certain Purchase and Sale Agreement
dated March 11,2016 (the “Agreement”) relating to Conservation Easements to be
granted by Seller to Buyer with respect to certain lots or parcels of land
located on the north and south sides of Route 17 in the Towns of Rockport,
Camden and Hope, Knox County, Maine; and
WHEREAS, Seller and Buyer wish to amend the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer hereby agree as follows:
The date set forth in Section 7(c) of the Agreement by which Seller and Buyer
are to reach agreement on the final terms of the Conservation Easements is
hereby extended to May 1, 2016.
Seller and Buyer hereby ratify and confirm all terms and provisions of the
Agreement and agree that, except as amended by this Amendment, all terms and
provisions of the Agreement shall remain in full force and effect.
This Amendment maybe simultaneously executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but such
counterparts shall constitute one and the same instrument. This Amendment may be
transmitted between the parties by facsimile machine or by email attachment and
signatures appearing on faxed or emailed instruments shall be treated as
original signatures. Both a faxed or emailed version containing either original,
faxed or emailed signatures of all parties, and multiple counterparts of the
same version each containing separate original, faxed or emailed signatures of
the parties, shall be binding on them.
IN WITNESS WHEREOF, the parties hereto have executed or caused this instrument
to be executed as of the date and year first above written by their duly
authorized representatives.
WITNESS:
SELLER:
 
The Maine Water Company
/s/ Robert Theriault
/s/ Judith E. Wallingford
 
By: Judith E. Wallingford
 
Its President







--------------------------------------------------------------------------------




WITNESS:
BUYER:
 
Coastal Mountains Land Trust
/s/ Ian Stewart
/s/ James A. Krosschell
 
By: James A. Krosschell
 
Its President









--------------------------------------------------------------------------------





THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”)
is made as of the 23u1 day of November, 2016, by and between THE MAINE WATER
COMPANY, a Maine business corporation (“Seller”), and COASTAL MOUNTAINS LAND
TRUST, a Maine nonprofit corporation (“Buyer”).
WHEREAS, Seller and Buyer entered into a certain Purchase and Sale Agreement
dated March 11, 2016 (the “Agreement”) relating to Conservation Easements to be
granted by Seller to Buyer with respect to certain lots or parcels of land
located on the north and south sides of Route 17 in the Towns of Rockport,
Camden and Hope, Knox County, Maine; and
WHEREAS, Seller and Buyer amended the Agreement pursuant to a certain Amendment
to Purchase and Sale Agreement dated as of March 16,2016 (the “Amendment”); and
WHEREAS, Seller and Buyer wish to further amend the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer hereby agree as follows:
A. The date set forth in Section 3 of the Agreement by which Buyer is to convey
any title objections with respect to the Premises is hereby extended to April
1,2017; and
B. The date set forth in Section 7 (a) of the Agreement by which Buyer is to
convey any environmental or other site inspection issues with respect to the
Premises is hereby extended to April 1,2017.
Seller and Buyer hereby ratify and confirm all terms and provisions of the
Agreement, as previously amended by the Amendment, and agree that, except as
further amended by this Second Amendment, all terms and provisions of the
Agreement, as previously amended by the Amendment, shall remain in full force
and effect.
This Second Amendment may be simultaneously executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall constitute one and the same instrument. This Second
Amendment may be transmitted between the parties by facsimile machine or by
email attachment and signatures appearing on faxed or emailed instruments shall
be treated as original signatures. Both a faxed or emailed version containing
either original, faxed or emailed signatures of all parties, and multiple
counterparts of the same version each containing separate original, faxed or
emailed signatures of the parties, shall be binding on them.
IN WiTNESS WHEREOF, the parties hereto have executed or caused this instrument
to be executed as of the date and year first above written by their duly
authorized representatives.
[End of page. Execution pages follow.)




--------------------------------------------------------------------------------






WITNESS:
SELLER:
 
The Maine Water Company
/s/ Robert Theriault
/s/ Judith E. Wallingford
 
By: Judith E. Wallingford
 
Its President







--------------------------------------------------------------------------------





THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”) is
made as of the 13th day of October, 2017, by and between THE MAINE WATER
COMPANY, a Maine business corporation (“Seller”), and COASTAL MOUNTAINS LAND
TRUST, a Maine nonprofit corporation (“Buyer”).
WHEREAS, Seller and Buyer entered into a certain Purchase and Sale Agreement
dated March 11,2016 (the “Agreement”) relating to Conservation Easements to be
granted by Seller to Buyer with respect to certain lots or parcels of land
located on the north and south sides of Route 17 in the Towns of Rockport,
Camden and Hope, Knox County, Maine; and
WHEREAS, Seller and Buyer amended the Agreement pursuant to a certain Amendment
to Purchase and Sale Agreement dated as of March 16, 2016 (the “First
Amendment”); and
WHEREAS, Seller and Buyer further amended the Agreement pursuant to a certain
Second Amendment to Purchase and Sale Agreement dated as of November 23, 2016
(the “Second Amendment”) and
WHEREAS, Seller and Buyer wish to further amend the Agreement.
NOW, THEREFORE, for good and valuable consjderation, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer hereby agree as follows:
A. The amount of the Ragged Mountain Mirror Lake CE Deposit set forth in Section
—
4(b)(i) of the Agreement shall be increased from Ten Thousand Dollars to One
Hundred Thousand Dollars ($100,000), said additional Ninety Thousand Dollars
($90,000)to be delivered by Buyer to Seller within three (3) business days
following the date of this Third Amendment. Failure of Buyer to deliver said
additional funds to Seller within said period shall be deemed a default under
the Agreement; and
B. The date set forth in Section 6(a) of the Agreement by which the Closing of
the Ragged Mountain-Mirror Lake Conservation Easement sale is to occur is hereby
extended to June 30th, 2018.
Seller and Buyer hereby ratii~’ and confirm all terms and provisions of the
Agreement, as previously amended by the First Amendment and the Second
Amendment, and agree that, except as further amended by this Third Amendment,
all terms and provisions of the Agreement, as previously amended by the First
Amendment and the Second Amendment, shall remain in full force and effect.
This Third Amendment may be simultaneously executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall constitute one and the same instrument. This Third
Amendment may be transmitted between the parties by facsimile machine or by
email attaclunent and signatures appearing on faxed or emailed instruments shall
be treated as original signatures. Both a faxed or cmailed version containing
either original, faxed or cmailed signatures of all parties, and multiple
counterparts of the same version each containing separate original, faxed or
emailed signatures of the parties, shall be binding on them.




--------------------------------------------------------------------------------




WITNESS:
BUYER:
 
Coastal Mountains Land Trust
/s/ Ian Stewart
/s/ James A. Krosschell
 
By: James A. Krosschell
 
Its President



WITNESS:
SELLER:
 
The Maine Water Company
/s/ Greg Leighton
/s/ Richard Knowlton
 
By: Richard Knowlton
 
Its President







